Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150142(61)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re ARS, Minor.                                                                                                   Justices

  _________________________________________
  PHILLIP SCHNEBELT and PAMELA
  SCHNEBELT,
            Petitioners-Appellants,
  v                                                                 SC: 150142
                                                                    COA: 318638
                                                                    Shiawassee CC Family Division:
                                                                    13-003727-AF
  DEREK MUSALL,
           Respondent-Appellee,
  and
  KAYLEIGH MARIE SCHNEBELT,
             Respondent-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing his supplemental brief to January 21, 2015, is GRANTED. The time for filing
  the supplemental brief of appellants is similarly extended to January 21, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2014
                                                                               Clerk